15-3184
    McCarty v. The Bank of New York


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 21st day of September, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                ROBERT D. SACK,
                PETER W. HALL,
                      Circuit Judges.
    _______________________________________________

    Janice McCarty,*

                               Plaintiff-Appellant,

                      v.                                                                        15-3184

    The Bank of New York Mellon, FKA The Bank of
    New York as trustee for CWMBS, Inc., CHL
    Mortgage PassThrough Trust 2006OA5, Mortgage
    PassThrough Certificates, Series 2006OA5,
    Recontrust Company N.A., Mortgage Electronic
    Registration Systems, Inc.,

                               Defendants-Appellees,

    CWMBS, Inc., CHL Mortgage Pass-Through Trust 2006-OA5, Mortgage Pass-Through

    * The Clerk of Court is respectfully directed to amend the official caption to reflect the caption indicated here.
Certificates, Series 2006-OA5, The Certificateholders of CWMBS, Inc., CHL Mortgage
Pass-Through Trust 2006-OA5, Mortgage Pass-Through Certificates, Series 2006-OA5, Roes,
1-10, Does, 1-10 inclusive, representing a class of unknown persons who claim or have the right to
claim an interest in certain real property located in Venice, California,

                       Defendants.

_______________________________________________

FOR APPELLANT:                       Janice McCarty, pro se, Venice, CA

FOR APPELLEES:                       Scott Harris Kaiser, Esq., Suzanne M. Berger, Esq., Bryan
                                     Cave LLP, New York, NY

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Torres, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Janice McCarty, proceeding pro se, appeals from the district court’s dismissal of

her complaint against various financial institutions. Her complaint sought, among other remedies,

damages and a declaratory judgment invalidating an assignment that transferred ownership of her

residential mortgage loan to defendant Bank of New York Mellon as trustee for a securitized trust

(the “Trust”). The district court granted defendants’ motion to dismiss McCarty’s amended

complaint, reasoning primarily that McCarty lacked standing to challenge the assignment.1 We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the



1
 The district court, in granting defendants’ motion to dismiss McCarty’s amended complaint,
referred to Fed. R. Civ. P. 12(b)(6) (failure to state a claim upon which relief can be granted). At
the same time, much of the district court’s reasoning concerned McCarty’s lack of standing to sue,
which, at least as it relates to Article III standing, is properly adjudicated under Fed. R. Civ. P.
12(b)(1) (lack of subject-matter jurisdiction). See All. For Envtl. Renewal, Inc. v. Pyramid
Crossgates Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006). However, the issue of how the district court’s
dismissal is best characterized is not material to this Court’s decision to affirm.
issues on appeal.

    We review de novo a district court’s determination that a plaintiff lacked standing to sue. See

Rajamin v. Deutsche Bank Nat’l Trust Co., 757 F.3d 79, 84-85 (2d Cir. 2014). “The question of

standing is whether the litigant is entitled to have the court decide the merits of the dispute or of

particular issues[,]” and it implicates both constitutional and prudential limits on the court’s

jurisdiction. Id. at 84 (internal quotation marks and alteration omitted). Here, McCarty lacked

both constitutional and prudential standing to challenge either the validity of the assignment of her

mortgage loan or the assignment’s compliance with laws, regulations, and the Trust’s prospectus.

    To have standing under Article III of the Constitution, a plaintiff must have suffered “an injury

in fact . . . which is (a) concrete and particularized, . . . and (b) actual or imminent, not conjectural

or hypothetical.” Id. at 85 (citation omitted). Upon review, we agree with the district court that

McCarty alleged only injuries that are “highly implausible” and “entirely hypothetical,” id., and

therefore fail to meet the constitutional standing requirements. For example, McCarty’s claim

that the improper transfer of her debt prevented her from “explor[ing] options with the true debt

owner,” McCarty Br. at 4, relies on too speculative an injury to serve as a basis for Article III

standing. Consequently, we find that McCarty lacked constitutional standing to bring a challenge

to Bank of New York Mellon’s ownership of her debt based on the alleged invalidity of the

assignment.

    Moreover, even if McCarty had constitutional standing to challenge the validity of the

assignment, she would have lacked prudential standing. The “prudential standing rule . . .

normally bars litigants from asserting the rights or legal interests of others in order to obtain relief

from injury to themselves.” Rajamin, 757 F.3d at 86 (citation omitted). To satisfy the prudential

                                                   3
standing requirement, “the plaintiff generally must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties.” Id. (citation

omitted). McCarty lacks prudential standing to assert her claims against defendants because her

theories are largely premised on injuries to third parties, such as intended beneficiaries of the

Trust.

   McCarty also challenges the district court’s denial, with respect to the majority of her claims,

of leave to file a Second Amended Complaint. We review such a denial for abuse of discretion.

See In re Lehman Bros. Mortgage-Backed Sec. Litig., 650 F.3d 167, 188 (2d Cir. 2011). Here, in

light of the issues discussed above, the district court did not abuse its discretion in finding that

repleading would have been futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). On

appeal, McCarty adduces no arguments to the contrary.

         We have considered McCarty’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 4